Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes the 112b previous rejections.
The previous restriction, ODP, and 102 rejections have been maintained and repeated.
The examiner corrects the clerical error about claim 49. Claim 49 depends on claim 16 and has been rejected over Pyun (US 20140199592).

		
Claim Rejections - Double Patenting
Claim(s) 1-10, 13-16, 23, 49 and 28-29 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-18 of copending Application No. 17/156238.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘238 (claims 8-18) meets instant claims 1-10, 13-16, 23, 49 and 28-29 in an anticipatory manner, because it discloses the claimed process of producing a sulfur copolymer comprising the claimed sulfur, styrenic comonomers, sulfur loading, etc. via thio-ene reaction. The claimed first and second comonomers can be considered identical. 

Claim Rejections - 35 USC § 102
Claim(s) 1-10, 13-16, 23, 49, and 28-29 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyun et al. (US 20140199592/WO 2013023216) listed on IDS and ISR).
Pyun (claims, abs., figures, examples, 35, 37-49, 59) discloses the claimed process of producing a sulfur copolymer comprising melting sulfur at 120-124 °C, copolymerizing sulfur (50-99.9wt%.) with one of more selected ethylenically unsaturated monomer with desired property such as 1,3-diisopropenylbenzene (8-30 wt%) to form a prepolymer at 175-195 °C, and further polymerizing with  benzyl methacrylate (7wt%):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In alternative, one of ordinary skill would at once envisage selecting the aforementioned one or more comonomers as terpene ((C5H8)n, with more than two alkene groups, would inherently enables branching or crosslinking) and1,3-diisopropenylbenzene (out of 8 candidates, [0042] to anticipate claims, because a genus In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
Pyun teaches a process of making and raw materials that are indistinguishable from the instant process recited in claims 1-3, 14-16, 49, and 28-29.  In light of this, it appears that the adduct would have inherently possessed the claimed properties such as miscibility, etc., thiol-ene or other related process, and improvements.  See MPEP § 2112.
It is duly notified the application does not claim all steps a-g being simultaneous or sequential.  It is duly notified the application does not claim the first and second monomers being different in most of the claims. 
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant argued ‘238 fails to teach sequential polymerization and two monomers (pg.10-12).  It is duly notified the application does not claim all steps a-g being simultaneous or sequential. This application merely claims a polymerization is carried out via a second monomer with a prepolymer, which would inherently yield from ‘238’s process of reacting sulfur with one or more epoxy-functionalized styrenic monomer. It is duly notified the application does not claim the first and second monomers being different 
The applicant appears to argue unexpected results (pg.13). It is duly notified showing of unexpected results would not overcome 102 rejections.
The applicant (pg.14) argued Pyun would not form a sulfur prepolymer. As shown in the above scheme taught by Pyun, sulfur would form a prepolymer at 175-195 °C, possibly together with polymerization with other monomers. Again, it is duly notified the application does not claim all steps a-g being simultaneous or sequential.  
The applicant (pg.14) argued Pyun does not teach heating the mixture between the addition of the first and second comonomers.  This applicant fails to claim the aforementioned heating. Again, it is duly notified the application does not claim all steps a-g being simultaneous or sequential.  
The examiner urges amending the claim language to overcome the rejections.
Therefore, the previous restriction and 102 rejections have been maintained and repeated.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766